                                          Case 4:20-cv-00658-DMR Document 23 Filed 01/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                                NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                        VICTOR EK-AVILA,
                                   9                                                      Case No. 20-cv-00658-DMR
                                                       Plaintiff,
                                  10
                                                v.                                        ORDER TO SHOW CAUSE WHY CASE
                                  11                                                      SHOULD NOT BE DISMISSED FOR
                                        DOES 1-25,                                        FAILURE TO PROSECUTE
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Victor Ek-Avila filed a complaint against the City and County of San Francisco

                                  15   (“CCSF”), San Francisco Police Chief Bill Scott, San Francisco Sheriff Vicki Hennessey, and Doe

                                  16   Defendants on January 29, 2020. [Docket No. 1.] On October 21, 2020, Plaintiff filed a first

                                  17   amended complaint (“FAC”) against CCSF and Doe Defendants, which included unidentified San

                                  18   Francisco Police Officers and San Francisco Sheriff’s Deputies, but the FAC did not state any

                                  19   claims against CCSF. [Docket No. 17.] The court subsequently granted CCSF’s unopposed

                                  20   motion to dismiss the FAC as to CCSF, leaving only Plaintiff’s claims against the unidentified

                                  21   Doe Defendants. [Docket No. 21.]

                                  22          There is no indication that Plaintiff has identified any of the Doe Defendants or served

                                  23   them with the summons and FAC. None of the Doe Defendants have appeared in this action.

                                  24   Although this matter is set for a case management conference on January 20, 2021, Plaintiff failed

                                  25   to file a case management statement. It appears that Plaintiff has abandoned this case.

                                  26   Accordingly, the January 20, 2021 case management conference is VACATED. Plaintiff is

                                  27   ordered to respond by no later than January 20, 2021 and show cause why this matter should not

                                  28   be dismissed for failure to prosecute. Failure to respond by January 20, 2021 may result in
                                          Case 4:20-cv-00658-DMR Document 23 Filed 01/15/21 Page 2 of 2

                                                                                                  ISTRIC
                                                                                             TES D      TC
                                                                                           TA




                                                                                                                  O
                                                                                      S
                                   1   dismissal of this action.




                                                                                                                   U
                                                                                     ED




                                                                                                                    RT
                                                                                                          DERED




                                                                                 UNIT
                                   2          IT IS SO ORDERED.                                   O OR
                                                                                          IT IS S




                                                                                                                          R NIA
                                   3   Dated: January 15, 2021
                                                                            ______________________________________
                                                                                                               u
                                   4
                                                                                                       a M. Ry




                                                                                 NO
                                                                                          DonnaD o
                                                                                                 M.n n
                                                                                                     Ryu
                                                                                        JudgeStates Magistrate Judge




                                                                                                                          FO
                                                                                      United




                                                                                  RT
                                   5




                                                                                                                      LI
                                                                                          ER




                                                                                     H




                                                                                                                  A
                                   6
                                                                                               N                      C
                                                                                                   D IS T IC T   OF
                                   7                                                                     R

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
